DETAILED ACTION

The amendment filed 10/26/ 2022 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The scope of claim 1 is confusing in that it now calls for a detection region of a proximity sensor unit that covers “only an edge” of the tip portion of a finger.  However, it is unclear whether an edge is referring to just one side or “edge” of the cross-sectional periphery or the entire perimeter.  In other words, the embodiments shown in Figures 5 and 7 have a detection region (14)  that covers the entire perimeter of the cross-section.  The embodiments of Figs. 12 and 13 show an electrode (131) that covers two of the four edges.  An embodiment shown in Figure 14 or 15 shows an electrode that completely covers two edges but only partially covers two other edges.  Since the sections of the specification which applicant refers to in the Remarks cover may different embodiments (Figs. 10-18), applicant should clarify whether the phrase “covers only an edge” is meant to include only the perimeter of the cross-section of the tip portion; at least one edge or side of the perimeter; or only one edge or side of the perimeter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-8, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vranish (US-5,539,292) in view of the “Sensor-Based Space Robotics – Rotex and Its Telerobotic Features” article by Hirzinger et al. dated October 1993 (submitted by applicant on the IDS dated 6/8/2022).
 	Vranish shows an end effector (see Fig. 7) comprising a pair of finger assemblies (54,56) capable of moving towards each other to grasp an object (see col. 7, lines 17-20) and a capacitive proximity sensor (10y) provided at the tip portion of each finger assembly.  As best shown in Figure 8, the proximity sensor (10y) completely spans the rectangular bottom of the tip rather than “only an edge” as now called for in claim 1.
 	However, as best shown in Figure 5, the “finger range finder” of the Hirzinger et al. robotic finger extends along only a front edge of each finger.
	Accordingly, it would have been obvious to a person having ordinary skill in the art to arrange the Vranish proximity sensor along only one edge on each finger tip, as taught by Hirzinger et al., in order to simplify the design thereby reducing the overall complexity and cost of the robot.
 	Regarding claims 6 and 7, an embodiment shown in Figures 14A and 14B of the Vranish patent includes proximity sensors on the inwardly facing grasping surface (10’) of each finger as well as on the outwardly facing surface (10’’’).
 	In regard to claim 8, a controller (40) uses feedback from the proximity sensors to drive the end effector (see col. 6, line 59 – col. 7, line 20).


5. 	Claim(s) 4, 5, 9, and 10, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vranish (US-5,539,292) in view of the “Sensor-Based Space Robotics – Rotex and Its Telerobotic Features” article by Hirzinger et al. dated October 1993 as applied to claims 1-3 and 6-8 above, and further in view of Frangen (US-2013/0342224).
 	The Vranish capacitive proximity sensors are not disclosed as being configured with a plurality of electrodes as called for in claims 4 and 9.
 	However, Frangen describes the use of capacitive proximity sensors on a robot wherein each sensor is made up of multiple electrodes (17-20).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form each of the proximity sensors of the modified Vranish end effector out of multiple electrodes, as taught by Frangen, in order to create a sensitive detection means that could precisely sense the proximity of a target object to be grasped.
Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection relies on the Hirzinger et al. article for the teaching of a sensor arranged only on one edge of a robotic fingertip.  This newly applied reference was necessitated by the amendment to claim 1.

Conclusion
6. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
11/3/2022